         Case 4:21-cv-00003-BMM Document 29 Filed 01/22/21 Page 1 of 1



               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF MONTANA
                       GREAT FALLS DIVISION


 ENVIRONMENTAL DEFENSE FUND;                   Case No.: 21-cv-00003-BMM
 MONTANA ENVIRONMENTAL
 INFORMATION CENTER; and CITIZENS
 FOR CLEAN ENERGY,
                                   Plaintiffs, ACKNOWLEDGMENT AND
                       vs.                     ACCEPTANCE OF ADMISSION
                                               PRO HAC VICE OF JONATHAN
 U.S. ENVIRONMENTAL PROTECTION                 E. TAYLOR
 AGENCY; and ANDREW R. WHEELER, in
 his official capacity as Administrator of
 the U.S. Environmental Protection
 Agency,

                                  Defendants.


      I, Jonathan E. Taylor, respectfully submit this acknowledgment and

acceptance of admission pro hac vice under the terms set forth in Local Rule 83.1(d)

and the Court’s order dated January 11, 2021 (Dkt. 12).

Dated:       January 22, 2021               Respectfully submitted,

                                            /s/ Jonathan E. Taylor
                                            JONATHAN E. TAYLOR
                                            GUPTA WESSLER PLLC
                                            1900 L Street, NW, Suite 312
                                            Washington, DC 20036
                                            Phone: (202) 888-1741
                                            Fax: 888-7792
                                            jon@guptawessler.com

                                           Attorney for Plaintiffs
